Order, Supreme Court, New York County, entered June 19, 1972, so far as appealed from, denying plaintiff’s motion to dismiss the first and second affirmative defenses, unanimously affirmed. Respondent shall recover of appellant $60 costs and disbursements of this appeal. The provisions of the *641lease do not exempt the defendant-respondent from liability for its own fault. They therefore do not contravene the public policy expressed in section 5-321 of the General Obligations Law. Concur — McGivern, J. P., Nunez, Kupferman, Steuer and Capozzoli, JJ.